Name: Commission Decision No 836/82/ECSC of 26 March 1982 amending Decision No 527/78 /ECSC prohibiting alignment on offers of iron and steel products originating in certain third countriesn
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-08

 Avis juridique important|31982S0836Commission Decision No 836/82/ECSC of 26 March 1982 amending Decision No 527/78 /ECSC prohibiting alignment on offers of iron and steel products originating in certain third countriesn Official Journal L 095 , 08/04/1982 P. 0024 - 0025 Spanish special edition: Chapter 13 Volume 12 P. 0114 Portuguese special edition Chapter 13 Volume 12 P. 0114 *****COMMISSION DECISION No 836/82/ECSC of 26 March 1982 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas certain measures the Commission has taken relating to prices on the common market in steel have been extended for a further year; whereas in addition the Commission has established by Decision No 1831/81/ECSC (1), as last amended by Decision No 533/82/ECSC (2), a system of quotas in order to balance supply and demand for certain iron and steel products; whereas the governments of certain third countries have assured the Commission of their cooperation in this respect; whereas by Decision No 527/78/ECSC (3), as last amended by Decision No 1309/81/ECSC (4), the Commission has withdrawn the right of Community undertakings to align on offers of certain iron and steel products originating in these third countries; Whereas the arrangements made with certain countries have been extended to cover 1982; whereas Decision No 527/78/ECSC must therefore be extended to 31 December 1982; Having consulted the Consultative Committee, and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 1. Decision No 527/78/ECSC is hereby extended to 31 December 1982. 2. The Annex to that Decision No 527/78/ECSC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 180, 1. 7. 1981, p. 1. (2) OJ No L 65, 9. 3. 1982, p. 6. (3) OJ No L 73, 15. 3. 1978, p. 16. (4) OJ No L 130, 16. 5. 1981, p. 19. ANNEX The ban on alignment introduced by this Decision covers the terms offered by undertakings situated in the following countries: 1. AUSTRIA 2. FINLAND 3. NORWAY As regards the iron and steel products for which the Commission has fixed basic prices (1), with the exception of ferro-manganese falling within Common Customs Tariff subheading 73.02 A I (2). 4. SWEDEN As regards the iron and steel products for which the Commission has fixed basic prices ( 1), with the exception of ferro-manganese falling within Common Customs Tariff subheading 73.02 A I ( 2). 5. BRAZIL As regards pig iron falling within Common Customs Tariff heading No 73.01. 6. JAPAN As regards the ECSC iron and steel products falling within Common Customs Tariff heading Nos 73.06 to 73.13 inclusive and 73.16, 73.15 in the forms mentioned in heading Nos 73.06 to 73.13 inclusive, excluding subheadings 73.15 A I b) 2; 73.15 A V b) 1; 73.15 B I b) 2 bb), cc), dd) and ee); 73.15 B V b) 1 bb); 73.15 B V b) 2 bb); 73.15 B VII b) 1 aa) 22 and 33; 73.15 B VII b) 1 bb) 22 and 33; 73.15 B VII b) 1 cc) 22 and 33; 73.15 B VII b) 2 bb) 22 and 33. 7. BULGARIA 8 CZECHOSLOVAKIA 9. HUNGARY 10. POLAND As regards the ECSC iron and steel products falling within Common Customs Tariff heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16, 73.15 in the forms mentioned in heading Nos 73.06 to 73.13 inclusive, excluding subheadings 73.15 A I b) 2; 73.15 A V b) 1; 73.15 B I b) 2 bb), cc), dd) and ee); 73.15 B V b) 1 bb); 73.15 B V b) 2 bb); 73.15 B VII b) 1 aa) 22 and 33; 73.15 B VII b) 1 bb) 22 and 33; 73.15 B VII b) 1 cc) 22 and 33; 73.15 B VII b) 2 bb) 22 and 33. 11. SOUTH KOREA As regards the ECSC iron and steel products falling within Common Customs Tariff heading Nos 73.06 to 73.13 inclusive and 73.16, 73.15 in the forms mentioned in heading Nos 73.06 to 73.13 inclusive, excluding subheadings 73.15 A I b) 2; 73.15 A V b) 1; 73.15 B I b) 2 bb), cc), dd) and ee); 73.15 B V b) 1 bb); 73.15 B V b) 2 bb); 73.15 B VII b) 1 aa) 22 and 33; 73.15 B VII b) 1 bb) 22 and 33; 73.15 B VII b) 1 cc) 22 and 33; 73.15 B VII b) 2 bb) 22 and 33. 12. SPAIN As regards the ECSC iron and steel products falling within Common Customs Tariff heading Nos 73.01, 73.06 to 73.13 inclusive and 73.15 to 73.16 inclusive, excluding subheadings 73.15 A I b) 2; 73.15 A V b) 1; 73.15 B I b) 2 bb), cc), dd) and ee); 73.15 B V b) 1 bb); 73.15 B V b) 2 bb); 73.15 B VII b) 1 aa) 22 and 33; 73.15 B VII b) 1 bb) 22 and 33; 73.15 B VII b) 1 cc) 22 and 33; 73.15 B VII b) 2 bb) 22 and 33. (1) OJ No L 372, 29. 12. 1981, p. 1. (2) OJ No L 335, 23. 11. 1981, p. 281.